Citation Nr: 0335058	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  02-05 215A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a compensable rating for bilateral  
hearing loss.

2.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1951 to 
July 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The issue of entitlement to an increased rating for tinnitus 
is addressed in the remand that follows the order section of 
this decision.


FINDINGS OF FACT

1.  All relevant evidence and information necessary for an 
equitable disposition of the appeal have been obtained.

2.  The veteran's bilateral hearing loss disability is 
manifested by level III hearing loss in the right ear and 
level II hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
further development of the medical evidence is in order.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disability at issue.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

An October 1953 rating decision granted service connection 
for perceptive deafness.  The RO found the disability to be 
noncompensably disabling.

In September 1999 the RO granted service connection for 
tinnitus and awarded a 10 percent disability rating.  The RO 
concluded that the veteran's bilateral hearing loss remained 
noncompensably disabling.  

An August 2000 VA outpatient treatment note indicates that 
the veteran was in receipt of hearing aids from VA.

The veteran contacted the RO in July 2001 and requested that 
his hearing loss and tinnitus be evaluated.  He contended 
that his disability had worsened due to constant ringing in 
his ears.  

The RO contacted the veteran by letter in July 2001 to notify 
him of VA's duty to assist him with his claims.  The veteran 
was asked to identify relevant evidence in support of his 
claims.

A VA audiological examination was carried out in September 
2001.  The veteran complained of a decrease in hearing 
ability, causing difficulty in understanding speech in most 
situations.  He reported the presence of constant "cricket-
like" tinnitus in both ears, but stated that it did not 
interfere with his daily listening tasks.  The examiner noted 
that the veteran used behind-the-ear hearing aids.  Otoscopic 
examination revealed clear ear canals bilaterally.  The 
audiogram revealed the following at the pertinent 
frequencies:




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT

25
50
80
100
63
LEFT

30
50
65
75
50

Speech recognition scores using the Maryland CNC word list 
were 88 percent for the right ear and 86 percent for the 
left.  Test reliability was noted to be very good.

In the veteran's November 2001 notice of disagreement, he 
maintained that his total quality of life had been 
compromised as a direct result of his disability and that his 
request for a higher rating was warranted.

In a February 2002 statement the veteran indicated that he 
could not understand parts of conversations without his 
hearing aids.  He argued that he was entitled to an increase 
in compensation.

The RO contacted the veteran by letter in June 2002 to notify 
him about his rights in the VA claims process.  The letter 
explained that the evidence must establish an increase in the 
severity of his disability.  It indicated that evidence of 
increased severity could be medical records and lay 
statements describing the severity of the symptoms.  The RO 
requested that the veteran provide information pertaining to 
any additional evidence.

An additional VA examination was conducted in July 2002.  The 
veteran's chief complaints were of decreased hearing and 
tinnitus.  He reported no significant otologic history since 
his previous evaluation.  Pure tone audiometry revealed the 
following at the pertinent frequencies:




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT

25
60
75
90
63
LEFT

20
50
65
65
50

The examiner noted that the veteran's pure tone thresholds 
were unchanged from his previous evaluation.  Tympanograms 
were within normal limits bilaterally.  Speech discrimination 
testing produced scores of 88 percent for the right ear and 
88 percent for the left.  

II.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the liberalizing provisions of the regulations implementing 
it are applicable to the veteran's claim.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case, 
supplements thereto and correspondence from the RO to the 
veteran, the veteran has been informed of the requirements 
for the benefit sought on appeal, the evidence and 
information needed to substantiate the claim, the information 
required of the veteran to enable the RO to obtain evidence 
on his behalf, and the assistance that VA would render in 
obtaining evidence on the veteran's behalf.  In a June 2002 
letter, the RO provided the veteran with information 
regarding the evidence necessary to substantiate his claim, 
and instructed him to submit or identify such evidence.  
Therefore, to this extent, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Recent VA outpatient records have been associated with the 
claims folder, and the veteran has been afforded appropriate 
VA examinations.  He has not alleged that his hearing loss 
disability has worsened since his most recent VA examination.  
Neither the veteran nor his representative has identified any 
other evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

The Board also notes that in the June 2002 letter providing 
the veteran with the notice required under the VCAA, the RO 
informed the veteran that if the information requested in the 
letter were not received by July 25, 2002, the RO would 
decide the claim based on the evidence of record and the 
records of any VA examinations and opinions obtained by the 
RO.  Although the time limit for the submission of additional 
evidence and information was consistent with a VA regulation 
then in effect, the United States Court of Appeals for the 
Federal Circuit has invalidated the VA regulation to the 
extent that it authorized VA to deny a claim before the 
expiration of the one-year period for response provided by 
38 U.S.C.A. § 5103(b).  See Paralyzed Veterans of America, et 
al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010, (Fed Cir., Sep. 22, 2003).  

The record reflects that the claims folder remained at the RO 
until March 2003, during which time the veteran was free to 
submit or identify relevant evidence.  In addition, in March 
2003 the RO sent the veteran a letter informing him that his 
appeal had been certified to the Board and that he could 
submit additional evidence in support of his appeal within 90 
days of the date of the RO's letter or the date of the 
Board's decision if the Board decided the appeal in less than 
90 days.  The veteran has not responded to the RO's June 2002 
or March 2003 letter.  In addition, although his 
representative submitted written argument in support of the 
appeal as recently as November 2003, the representative did 
not allege the existence of additional relevant evidence or 
information nor did he request additional time in which to 
submit or identify relevant evidence.  Therefore, in the 
Board's opinion, the veteran has not been prejudiced as a 
result of the RO's failure to properly inform him of the time 
limit for the submission of additional evidence and 
information.  Accordingly, the Board will address the merits 
of the veteran's claim.

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d) (2003).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2003).  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  The Board notes that the 
veteran's hearing loss disability does not comport with 
either of these exceptional patterns of hearing impairment.

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test.  The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percent of discrimination based upon the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based upon the 
puretone audiometry test.  The numeric designation of 
impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is V for one ear.  
The same procedure will be followed for the other ear. The 
numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.

In considering the veteran's claim of entitlement to a 
compensable rating for bilateral hearing loss disability, the 
Board notes that application of the regulation to the 
September 2001 and July 2002 audiometric evaluations results 
in a numeric designation of III for the right ear and II for 
the left.  A noncompensable evaluation is warranted when 
those values are applied to Table VII.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2003).  Consequently, a compensable 
evaluation for the veteran's bilateral hearing loss 
disability is not warranted under the schedular criteria.  In 
sum, the record demonstrates that the schedular rating 
assigned by the RO is correct.

The Board has also considered whether the case should be 
referred to the Director of VA's Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2001).  The record reflects that the veteran has 
not required frequent periods of hospitalization for this 
disability.  In addition, the manifestations of the 
disability are those contemplated by the schedular criteria.  
In sum there is no indication in the record that the average 
industrial impairment from the veteran's hearing loss 
disability would be to a compensable degree.  Therefore, 
referral of the case for extra-schedular consideration is not 
in order.


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.


REMAND

38 C.F.R. § 4.87, Diagnostic Code 6260 (2002) provides that 
recurrent tinnitus warrants a 10 percent evaluation.   

In a February 2003 statement, the veteran's representative 
argued that the veteran's tinnitus warranted a rating of 10 
percent for each ear.  He contended that the rating schedule 
was ambiguous in that it did not specify whether recurrent 
tinnitus must be present in both ears in order to warrant the 
10 percent rating or whether bilateral tinnitus warrants 
separate 10 percent ratings, and that such ambiguity should 
be resolved in favor of the veteran.  The representative's 
November 2003 brief sets forth similar arguments.

In May 2003, subsequent to the RO's most recent consideration 
of the veteran's claim, VA published a final rule adding a 
note to 38 C.F.R. § 4.87, Diagnostic Code 6260, directing 
raters to assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.  68 Fed. Reg. 25,822- 25,823 (2003).  

Shortly thereafter, the VA General Counsel issued VAOPGCPREC 
2-03 (2003), holding that Diagnostic Code 6260, as in effect 
prior to a June 1999 amendment, and as amended in June 1999, 
authorized a single 10 percent disability rating for 
tinnitus, regardless of whether the tinnitus is perceived as 
unilateral, bilateral, or in the head.  The VA General 
Counsel further held that separate ratings for tinnitus may 
not be assigned under Diagnostic Code 6260 or any other 
diagnostic code.

The Board is bound by this opinion of the VA General Counsel.  
See 38 C.F.R. § 20.101(a) (2003).  Consequently, there is no 
schedular basis for assigning separate compensable 
evaluations for the veteran's tinnitus.  Moreover, there is 
no schedular basis for assigning an evaluation in excess of 
10 percent for tinnitus.

However, in exceptional cases where the schedular evaluations 
are found to be inadequate, higher evaluations may be 
assigned on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2003).  

Since the veteran has not had an adequate opportunity to 
present argument in response to VAOPGCPREC 2-03 (2003) or the 
amendment of Diagnostic Code 6260 and since the record does 
not reflect that the veteran has been adequately informed of 
the evidence and information that he should submit to 
substantiate a claim for a higher evaluation on an extra-
schedular basis, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the appellant a 
letter that informs him of the evidence 
necessary to substantiate a claim for a 
higher evaluation for tinnitus on an 
extra-schedular basis, the evidence and 
information that he should submit and the 
assistance that VA will provide to obtain 
evidence on his behalf.  He should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should attempt to obtain all 
pertinent evidence identified but not 
provided by the appellant.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, the 
RO should so inform the appellant and his 
representative, and request them to 
provide a copy of such evidence.

3.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issue on appeal, to 
include consideration of whether the case 
should be referred to the Director of the 
VA Compensation and Pension Service for 
extra-schedular consideration.  

4.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case to the 
appellant and his representative and 
afford them the requisite opportunity to 
respond before the claims folder is 
returned to the Board for further 
appellate consideration.   

By this remand, the Board intimates no opinion as to the 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski , 3 Vet. App. 129, 141 
(1992).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


(CONTINUED ON NEXT PAGE)


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



